UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2237



TADDESSEE HAGOS BERAKI,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-340-542)


Submitted:   May 31, 2006                  Decided:   June 14, 2006


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Linette Tobin, Mount Ranier,    Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney     General, James E. Grimes, Senior
Litigation Counsel, Rhonda      M. Dent, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C.,   for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Taddessee Hagos Beraki, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s denial of

his applications for asylum, withholding of removal, and protection

under the Convention Against Torture.

           To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”      INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).    We have reviewed the evidence of record and

conclude that Beraki fails to show that the evidence compels a

contrary result.      Having failed to qualify for asylum, Beraki

cannot meet the higher standard to qualify for withholding of

removal.   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

           Accordingly, we deny the petition for review.        We deny

Beraki’s motion to allow attachments to his brief and dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                        PETITION DENIED




                                  - 2 -